—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Marrus, J.), both rendered September 21, 1992, convicting him of murder in the second degree under Indictment No. 11720/91, upon his plea of guilty, and robbery in the first degree under Indictment No. 12088/91, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his pleas of guilty (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.